 In the Matter Of INDUSTRIAL METAL FABRICATORS,INC.andAMALGAM-ATEDLOCAL 453,UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OF AMERICA, U. A. W.-C. I. O.Case No. 13-0-2410.-DecidedApril 12,1946DECISIONANDORDEROn August 29, 1945, the Trial Examiner issued his IntermediateReport and on September 12, 1945, a Correction of the IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.No request was madefor oral argument before the Board at Washington, D. C., and nonewas held.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the exceptions, addi-tions, and modifications 1 hereinafter set forth.1.We do not agree with the Trial Examiner's finding that the dis-charge of Carl R. Davis constituted a violation of the Act.The respondent contends that Davis was discharged because of un-warranted absenteeism and tardiness, which culminated in his latearrival at a meeting of the Labor Management Committee on February5,1945.In rejecting this contention, the Trial Examiner relies,'Certain minor inaccuracies appear in the Intermediate Report, which we hereby cor-rect.In the section entitled"A. Origin of the Union"and in the section entitled "Con-clusions as to the Committee"the date of the discharge of Joseph Vasek and JosephSwider appears as May 26, 1944.We find that the date should be May 24,1944Infootnote 6 of the Intermediate Report it is stated that certain findings are based uponthe uncontradictedtestimonyof Vasek,Stauffer, and Losenicky.We find that the foot-note should state that the findings are based upon the unc6ntradicted testimony of Vasekand Losenicky67 N L. R B., No. 38.270 INDUSTRIAL METAL FABRICATORS, INC.271among otherthings, upon his finding that the respondent treated Davisin a mannerdifferent from that in which it treated employee Kidd,who was also late to the meeting of the Labor Management Committee.This finding is based, in part, upon the respondent's failure to showthat Kidd's general attendance record was better than that of Davis.According to our view, however, the burden was not upon the respond-ent to make such a showing. Since it was shown that Davis, in addi-tion to arriving late at the meeting of the Labor Management Com-mittee, had been absent and tardy on numerous earlier occasions, wedo not think that counsel for the Board establisheda prima faciecase of disparate treatment merely by showing that Daviswas, andKidd was not, discharged upon arriving late at the meeting.Omit-ting the finding of disparate treatment from our consideration, weare of the opinion that the remaining facts do not warrant a findingof discrimination with respect to the discharge of Davis.Although the case is not entirely free from doubt, we find that therespondent has not violated Section 8 (3) of the Act by its dischargeof Davis.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Industrial Metal Fabricators,Inc., Chicago, Illinois, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the LaborManagement Committee as a labor organization, or with the formationor administration of any other labor organization of its employees, andfrom contributing support to the Labor Management Committee as alabor organization, or to any other labor organization of its em-ployees;(b)Recognizing the Labor Management Committee, or any succes-sor thereto, as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment;(c)Discouraging membership in Amalgamated Local 453, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,C. I. 0., or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or by otherwisediscriminating in regard to the hire and tenure of their employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Local 453, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, 272DECISIONSOF NATIONALLABOR RELATIONS BOARDC. 1. 0., or any otherlabor organization,to bargaincollectively throughrepresentativesof their own choosing,and to engagein concerted ac-tivities, for the purpose of collective bargaining or other mutual aidor protectionas guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish theLabor Management Committee as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages,rates ofpay, hours of employment,or other conditions of employment;(b)Offer to Joseph Vasek and Joseph Swider immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(c)Make whole Joseph Vasek and Joseph Swider for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion against them, by payment to each of them of a sum of money equalto the amount which he normally would have earned as wages from thedate of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings during said period;(d)Post at its plant at Chicago, Illinois, copies of the notice at-tached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places.including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Thirteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thatthe respondent has discriminated against James Moore and Carl R.Davis, within the meaning of Section 8 (3) of the Act, be, and it herebyis, dismissed.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We hereby disestablish the Labor Management Committee asthe representative of any of our employees for the purpose of INDUSTRIAL METAL FABRICATORS, INC.273dealing with us concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and we will not recognize it or any successor thereto for any ofthe above purposes.We will not dominate or interfere with the formation or admin-istration of any labor organization or contribute financial or othersupport to it.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights or priv-ileges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination.Joseph VasekJoseph SwiderWe will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Amalgamated Local 453, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.Wewill not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.INDUSTRIAL METAL FABRICATORS, INC.,Employer.Dated----------------By----------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Gustaf B.Erickson, for the Board.Douma, Scheib& Powell,byThomas J. DownsandJohn D. O'Connor,of Chicago,Ill., for the respondent.Mr Sam Mariani,of Chicago, III , for the Union.692148-46-vol 67--19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpona second amendedcharge filed on April 12, 1945, by Amalgamated Local453, United Automobile, Aircraft & Agricultural Implement Workers of America,U. A. W.-C. I. 0, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint dated May 11, 1945, against IndustrialMetal Fabricators, Inc., herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the ActWith respect to the unfair labor practices, the complaint as amended' alleged,in substance, that the respondent (1) initiated, interfered with, and dominatedthe formation and administration of Labor Management Committee, hereinaftercalledthe Committee, and contributed financial and other support thereto ;(2) on or about May 24, 1944, discharged Joseph Vasek, Joseph Swider, andJames Moore, and on or about February 5, 1945, discharged Carl Davis, and hassince failed and refused to reinstate them, because they joined and assisted theunion and engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid or protection; and (3) warnedits employees against joining or affiliating themselves with the Union.Copies of the complaint, accompanied by notice of hearing thereon, were dulyserved upon the respondent, the Union, and the Committee.On May 22, the respondent filed an answer admitting some of the allegationsof the complaint but denying that it had engaged in any unfair labor practices.Pursuant to notice, a hearing was convened on May 22, 1945, at Chicago, Illi-nois, before Frederic Parkes, a Trial Examiner duly appointed by the ChiefTrial Examiner.No evidence was adduced and on motion of the respondent thehearing was continued to May 31, on which date, and on June 1, 2, 4, and 5, afurther hearing was held before Horace A. Ruckel, the undersigned Trial Ex-atniner duly appointed by the Chief Trial Examiner to serve in place and steadofFrederic Parkes.The Board and the respondent were represented bycounsel and the Union by its president. No representative of the Committee waspresent.All parties present participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and ,to intro-duce evidence bearing upon the issues.At the conclusion of the Board's casethe respondent moved to dismiss the complaint, and moved that the respondentbe given 2 weeks in which to prepare its defense. The undersigned denied bothmotions.Upon the conclusion of the hearing the undersigned advised the partiesthat they might argue orally before the Trial Examiner and that they mightrequest the privilege of filing briefs with the Trial Examiner.The Board andthe respondent participated in oral argument.No request to file briefs wasmade.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the foIIowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation having its principal place of businessat Chicago, Illinois, where it operates four plants engaged in the manufacture' On May 31, during the hearing, the complaint was amended to Include the name ofJames Moore as an employee alleged to have been discriminatorily discharged. INDUSTRIAL METAL FABRICATORS, INC.275of naval landing craft, pontoons, tank parts, and Diesel engine parts.Duringthe year 1944 the respondent purchased and caused to be transported to itsplants in Chicago, Illinois, raw materials, including sheet steel, floor plates, andoxygen welding rods, amounting to more than $1,000,000, about 80 percent ofwhich was shipped to it from outside the State of Illinois.During the sameperiod the respondent sold and transported finished products valued at morethan $1,000,000, all of which was shipped to points outside the State of Illinois.This case is concerned only with events occurring at the respondent's plantlocated at 63rd and Ashland Streets, Chicago. Illinois, known as the AshlandPlant.II.THE ORGANIZATIONS INVOLVEDAmalgamated Local 453, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organiza-tions, is a labor organization admitting employees of the respondent tomembership.The Committee is a labor organization of the respondent's employees at theAshland Plant,III.THE UNFAIR LABOR PRACTICESA. Origin of the UnionDuring the latter part of May,1944, Joseph Vasek.Joseph Swider,and JohnHermann, three welders, complainedtoWillian,Hensen,then paint superintend-ent, that paintfumeswere making them ill,and asked for a half day off fromwork.Hensen granted their request,and the three men employed a part oftheir time in calling at the Chicago office of the Division of Factory and LaborInspection of the State of Illinois,where theyregistered their complaint as tothe painting fumes.Upon their return to the plant,Hensen advisedVasek thathe had been informed that the three employees hfd made this complaint.Twoor three days later, Vasek and Swider,but not Hermann,called at the Union'soffice in Chicago,and discussed the organization of the respondent's employeeswith Sam Marian!,the Union's presidentMariani gave Vasek and Swider anumber of membership application cards which they distributed to fellow em-ployees in the plant and at the entrance to the plant.A few days later, on May 26,Vasek, Swider,and James Moore, a crane operator,were discharged under cir-cumstances hereinafter related.During the first few days in June, the respond-ent took the first steps in the formation of the Committee.B The CommitteeAnnouncement of the formation of the Committee was made by SuperintendentHensen who called meetings on the floor of the plant, attended by from 40 to 50employees.At these meetings Hensen stated that the purpose of the Committeewould be to "iron out some of the grievances and differences" existing betweenthe respondent and the employees. In response to Hensen's suggestion, a num-ber of nominations were made for employee representatives on the Committee,which Hensen posted on a bulletin board.At approximately the same time therespondent put up the following notice :LABOR-MANAGEMENT COMMITTEEIn order that there shall be cooperation between the company and theemployees in our "ASHLAND PLANT" there is hereby established a Labor-Management Committee whose duty it shall be to coordinate activities for 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe production of materials for the prosecution of the war, to consider anddetermine complaints and suggestions of employees and management andotherwise do whatever is necessary to have a harmonious and friendly em-ployer-employee relationship.There shall be one employee-member of the Committee elected for eachfifty (50) employees in the Plant.Employee-members shall serve for six(6)months or until their successors are elected and qualified.Superintend-ents, foremen and guards shall not be eligible to vote.Each department ofthe Plant shall be represented on the Committee.The election of the original employee-members of the Committee shall beheld JUNE 9th, 1944, between 4 P. M. and 6 P. MElections thereafter shallbe held on the first Monday in December and June.Management-members of the Committee shall be R. L. Reineman, G. R.Scheib and H M. Reineman.Meetings of the Committee shall be held at the Executive Offices of theCompany in the Field Building, Chicago, Illinois, each Monday morning at8 o'clock.The employee-members of the Committee shall be paid at their regularrates for time consumed in attending meetings.Joint collaboration of employees and management will result in a moreforceful contribution to the war effort and a more forward-looking plan forthe post-war era.The employee representatives elected on June 9 shortly thereafter held theirfirstmeeting with representatives of the respondent.The record is not clearas to the further activities of the Committee from June, 1944, to January, 1945.Carl Davis, who was defeated as a candidate for representative in the June elec-tion, but who was elected the following January, testified that the Committee, asitwas constituted in June, 1944, ceased functoriing in August or September.Davis' testimony in this respect is not contradicted by other evidence, and theundersigned finds it to be in accord with the facts 2The Committee was revived, however, in January, 1945Davis' part in thisrevival and his subsequent discharge are hereinafter discussed.The new em-ployee members of the Committee were elected on January 17, and the first meetingtook place on January 22. The minutes of the Committee meetings from January22, 1945, to the date of the hearing, are in evidence. They reveal that variousgrievances were taken up in meetings of the Committee and adjusted. Barrish,who was secretary, testified without contradiction that various other complaintsand grievances pertaining to working conditions, which were not recorded in theminutes, were nevertheless discussed at Committee meetings. Although the wagesof various employees were discussed and adjusted, it was the custom not to makereference to them in the minutesBarrish, on cross-examination, testified asfollows on this point and a stipulation was reached :Q. Now, wasn't it the policy of the committee not to put into the minutesmatters concerning wages of individuals because of the fact that the minuteswere posted and everyone else in the plant would know what someone elsewas making?2Hensen was not called as a witness, the respondent's counsel stating that be was nolonger employed by the respondent and that his whereabouts were unknown.No ex-planation was given, however, for the failure to call R. L. Reineman, G. It. Scheib, orH. M. Reineman, the respondent's representatives on the Committee.Davis' testimony,credited above, receives some support from that of Frank Barrish, elected as an employeerepresentative at the January election and who became secretary of the Committee.Barrishtestified that no minutes of previous meetings of the Committee were turned overto him,which Implies that the continuity of the Committee was interrupted. INDUSTRIAL METAL FABRICATORS, INC.277A. Yes, sir.Q.Was that the reason that wages as such were not put in theminutes?A. Yes, sir.Trial Examiner RucxEL. And were there other instances of suggested wageincreases aside from this man's, which were discussed?The WITNESS. Yes, Sir.Trial Examiner RUCKEL. Would you be able to say approximately howmany during the five months that you were secretary?Mr DowNS. I think we could agree that probably wages were discussed,of numerous employees from time to time at committee meetings. I thinkthat would be one of the natural things they would discuss.Trial Examiner RUCKEL. Is that stipulated to?Mr. ExlCxsoN. Yes.Trial Examiner RucxEL. And as a rule they were not included in theminutes either?The WITNESS. That is right.Not only did the Committee undertake the adjustment of grievances and negoti-ate wage increases for employees, the typical functions of a labor organization,but an examination of the record, particularly the minutes of Committee meetingsfrom January through May, 1945, fails to reveal that any substantial or system-atic consideration was given to increasing production, the normal function of alabor management committee.That the respondent, in fact, viewed even theweekly meetings of the Committee as constituting an impediment rather thanan aid to production, is evidenced by the fact that on April 4, 1945, when calledupon by the Navy to increase the production of pontoons, the respondent, actingunilaterally, and, so far as the record reveals, without consulting the "labor"members of the Committee, suspended meetings of the Committee for 2 weeks.The respondent's announcement on that occasion read as follows :Labor Management Committee:Ashland Plant Employees :The Navy department has requested our company to increase pontoonproduction as much as possible commencing todayWe all know that thepontoon is one of the most important items in the war program. There willbe no Labor Management meetings for the next two weeks, so that we maydevote all of our efforts and manpower to the production of pontoons.The war in Europe and the Southwest Pacific has progressed so rapidly,that the demand for pontoons has been doubled. I hope that every employeewill make it his personal responsibility to make every minute count and cutour absenteeism to a minimum.R. L. REINEMAN.That the activities of the Committee had little, if anything, to do with mattersof production, is further evidenced by the fact that neither the minutes of thenext meeting of the Committee, held on April 23,8 nor those of any subsequentmeeting, so much as mention the respondent's attempt to increase production asthe result of the Navy's request.This failure is difficult to understand if, as therespondent contends, the Committee was a bonafidelabor-management committee.The discussion at the meeting of April 23, so far as is revealed by the minutes,'The two weeklymeetingswhich were done away with by the respondent were thosefor April9 and 16. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDwas confined to such subjects as vacations,cafeteria hours, and the availabilityofWelder's Eye Lotion.That the Committee itself considered that its principal, if not its only, functionconsisted of handling employee complaints and grievances, is a fair inference to bedrawn from the concluding paragraph of the minutes of the meeting of May14:The subject of the continuance, value and fairness of the Labor Manage-ment Committee was discussed and it is the opinion that the committee shouldbe continued and that it has been run fairly and that the employees get afair shake and more righteous treatment through its operations.Conclusions as to the CommitteeThere is no evidence that the respondent had considered the formation of alabor-management committee prior to May, 1944. In that month, Vasek andSwider took the first steps looking toward the organization of the respondent'semployees into the UnionTheir discharge, hereinafter found to be because oftheir union activity, followed on May 26Within a week thereafter the respond-ent announced the formation of the Committee.The undersigned finds that theformation was occasioned by the appearance of the Union in the plant, and wasintended, together with the discharge of Vasek and Swider, to defeat the attemptsof the employeesat self-organization.The Committee had little else than its name to characterize it as a labor-management committee, or to distinguish it from any other company formed anddominated labor organization.Hensen, upon convening the first meetings ofemployees to nominate candidates as employee representatives on the Committee,made no reference to increasing production-the primary object ofa labor-man-agement committee-as being the purpose of the proposed Committee. Instead,he announced that its purpose would be to adjust the grievances of employees,and the "differences" existing between them and management-one of the char-acteristic functions of a labor organizationAlthough the respondent's formal announcement of the June election statedthat one of the purposes of the Committee would be to "coordinate activities forthe production of materials for the prosecution of the war," there is no evidencethat the Committee, after its formation, so much as discussed coordinating orincreasing production.The minutes from January to May, 1945, are free fromany reference to any production problem, aside from general observations thatabsenteeism, should be reduced.On the contrary, in April, 1945, when faced witha specific program of increasing production, the respondent found it necessaryto suspend temporarily the activities of the Committee.The respondent thus,as a preliminary step to increasing production, dispensed with the activities oftheveryorganization which it contends was formed for the purpose of promotingproduction.Obviously, neither the respondent nor the employee members of the Committeeregarded that organizationas a genuinelabor-management committee.Nor doesthe undersigned.He believes it clear, and finds, that the Committeeis a com-pany dominated labor organization, the purpose of which is to defeat and dis-courage the attempts of the respondent's employees at self-organization.Theundersigned finds that in formingand maintainingthe Committee, the respond-ent thereby interfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. INDUSTRIAL METAL FABRICATORS, INC.C. The discharges1.Joseph Vasek and Joseph SividerVasek was first employed by the respondent in February or March, 1943, andSwider about the following May, as welders.At the time of their discharge onMay 24, 1944,the two men were among a group of 10 welders working in fiveteams, under the foremanship of Vasco Matteucci.Vasek's partner was Tucker,and Swider's,Dale.It has been found above that Vasek and Swider made the first contact with theUnion, and obtained membership application cards which they distributed amongtheir fellow employees.Swider, who distributed cards in the locker room beforestarting to work, also customarily left a supply of them on top of his lunch boxat his place of work where employees could pick them up.Previously,in the fall of 1943, Dan Vega, then welding foreman,called Vasekto his office,where Militec, works manager, referring to two other welders,Stauffer and Losenicky,who had been discharged,'asked Vasek who else in theplant other than those two were active in union organization.Vasek refusedto answer,saying that he was "not going to be a stool pigeon for anybody."'Vega told Stauffer and Losenicky that they had been"pointed out"by other em-ployees as being active in promoting the Union.'It is a reasonable inference,and the undersigned finds, that the respondentwas aware of the activity of both Vasek and Swider in behalf of the Union.On the morning of May 24, Matteucci told Vasek and Swider to report toHensen, who informed them that they were discharged.Although requested,Hensen refused to give Vasek any reason for his discharge,saying that the re-spondent was not obligated to do so. Swider testified,however, and the under-signed finds,that when he asked Heusen if he was discharged because of theUnion,Hensen replied, "Maybe,"adding that the respondent was not requiredto state a reason.At the time of the discharges,the teams of which Vasek and Swider weremembers were welding corner straps on pontoons.Each pontoon was fittedwitheight corner straps,and it was the requirement that each welder on ateam weld four straps.Matteucci testified that Vasek and Swider were dis-charged for"stalling and lack of cooperation,"and that whereas other teamsof welders averaged a production of 7 or 8 pontoons a day, the teams of whichVasek and Swider were members averaged only 5 or 6 per day. According toMatteucci,this had been the situation for some time.Matteucci further testi-fied as follows :Q. (By Trial Examiner Rucican.)You testified over a considerable pe-riod of time these two men were lacking in cooperation?A. They were.Q. On their job, is that correct?' In October 1943, the respondent, the Board, and United Brotherhood of Welders,Cutters, & Helpers of America, entered into an agreement in settlement ofIndustrialMetalFabricators,Inc.,Case No 13-C-2242. Pursuant to this agreement, Stauffer andLosenicky were given reinstatement and paid a sum of money equivalent to the net wagesthey had lost by reason of their discharge, and the respondent posted a notice statingthat it would not interfere with, restrain, or coerce its activities in their attempts atself-organization5Moore testified without contradiction, and the undersigned finds, that Militec and Vegamade a similar request of him at the time Stauffer and Losenicky were discharged, andthat he made a similar reply."These findings are based upon the uncontradicted testimony of Vasek,Stauffer, andLosenicky.Neither Vega nor Militec was calledas a witness. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. They were.Q. And that their production averaged only about six pontoons a day?A. Thatis right.Q. Now,what was it,what particular lack of cooperation or what par-ticular factor led you to discharge them at the time they were dischargedin May, 1944?A. I base that on the holding up of essential war work we were doing inthe plant.Q. But they had been doing that, according to your testimony, for sometime.Was there something specific which occurred the same day they weredischarged, or immediately before their discharge, which led you to say,"Well, this is the end. I am discharging them.'"Well, this is the end. I am discharging them."way. I tried playing ball with the boys.Q.Was there any particular request made of them or any particular ordergiven them, failure to comply with which led you to your discharging them?A.Well, time and time again, as I had approached the men and asked fora better show, as far as production was concerned, they would go as faras topromise and say they would try, and naturally I was busy during theday, and I couldn't very well stay over the men and demand that they keepsteady all day long.Q. But you still haven't answered my question.Was there some specificrequest or some specific failure on their part that was the final straw whichbroke the camel's back,as it were?Mr. DowNs. Your Honor, I think he has answered that.He kept askingand asking them and ran out of patience, the end of his rope.Q. (By Trial Examiner RUCKEL.) What was it? You mean that yousimply got tired ultimately of their only getting out six a day?A. That is right,Q.Was there any specific request in any specific manner (sic) or anyspecific direction which you had given with which they failed and refused tocomply on the date of their discharge, or shortly before their discharge, whichled you to discharge them?A. No, only the fact that they didn't want to improve.When Vasek and Swider were discharged, Tucker and Dale were retained.Matteucci testified as follows as to his reasons for this selection :Q.With respect to these two pairs, Vasek and Swider, and their partners,is it your testimony that Vasek and Swider were always behind their part-ners in completion of the eight corners of the pontoon?A. No, they were not. The fact is I would say they were the better ofthe two. Joe Swider was-I mean, Joe Vasek was a very good welder anda fast one, too.Q.How about Vasek?A. Vasek likewise.Q.Would you say that each was better than his partner?A. I wouldn't say better, but they were as good as any of the other welderson the job, if not better.Vasek was one of the oldest men on the job.Q. And as rapid?A. And as rapid.Q. And who was Vasek's partner?A. Tucker. Tucker was also fast and a good welder.Q And Swider's partner was who?A.Dale. INDUSTRIAL METAL FABRICATORS, INC.281Q Well, if they were fast and good welders, why was it they only finishedan average of six pontoons a day?A. That is the one thing I came to the conclusion I couldn'tunderstand.Q.What did they do, lay off some time between corners?A. It could be. They made a habit of walking away from the job.Q Who is they now?A Well, those two teams in particular.Q. All four of them?A. All four welders, when the job was completed, or when theweldingwas completed on this particular pontoon, and there was always a littlewaiting time in the craning schedule for making the change of taking outthe pontoon that was completely welded and to replace with anotherpontoonthat will have to have the same welding done.Q.What is the welder supposed to do during this period of time?A.He is not supposed to do anything.Q.He is supposed to wait right there?A. That is right.Q.What do these four men do?A. I wouldn't say they did it continuously, but they didmake a specialhabit of walking away, walking in the washrooms.Q.How would that delay the number of pontoons they put out?A. By on occasions that I have witnessed they would wait until the cranegot there, pulled the completed pontoon out of the positioner, and whilethe crane was making the lifts to replace a new pontoon in the positioner,they would walk away, whereas they would have had plenty of time todo whatever they wanted to do in the time they were waiting for the craneto come over and make the change.Q. Should they have dune any work during this period the change wasbeing made?A. No. It is more or less a rest period, if you want to call it that. Itallows them a good length-well, a good ten minutes time to do whateverthey want.On some occasions they might have to wait longer and on someoccasions they have hardly any waiting time at all. It all depends on wherethe crane was.Q. During this rest period are they supposed to stay there?A. There wasn't any specific orders told to the men that they were to stayat their position at all times.There was no one there that bawled themout or harped on them whenever they did walk away from their jobs.Q. They were permitted to walk away then?A They were.Q And they were supposed to be back when?A.When the new pontoon was in the positioner.Q The position for welding?A. The position for welding.Q. It is your testimony that the pontoon would be in position for weldingand waiting for them to get back?A. That is right.Q That applies to all four of them? That applies to, let's say, all theteams in the shop?A. But these men never did it.Q They were all sometimes slow aboutgettingback, but thesefour menwere slower than the others?A. That is right. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.More consistently?A. That is right.Matteucci further testified in partial explanation of retaining Dale, that hewas a newer employee than Swider, and that he might improve if Swider werelet go.There is no explanation in the record, however, of why Tucker waskept.Asked what Hensen said about Tucker, Matteucci stated that Hensen"didn't have anything against Tucker, or didn't say anything against Tuckeror about Tucker."ConclusionCrediting the testimony of Mateucci 7 that Vasek's and Swider's teams werebelow the average in the number of pontoons produced in a day, there still ap-pears no reason connected with their work for their discharge on May 21. Sofar as the record shows, and particularly so far as the testimony of Matteucci,their foreman, reveals, the situation on that day with respect to the work ofVasek and Swider was no different than it had been for some time previously.The only new element was that Vasek and Swider had, only a few days previ-ously, undertaken to organize the respondent's employees into the Union.That it was this activity on the part of Vasek and Swider which motivatedtheir discharge, rather than the quantity of their production, is evidenced bythe fact, among others, that Tucker and Dale were retained in the respondent'semploy, although they bore a responsibility for the work of their teams equal tothat borne by Vasek and Swider.Hensen's admission that the respondent might have discharged Swider forhis union activity, coupled with his failure to assign any other reason whenasked by Swider to do so, is further evidence that the discharge of both Swiderand Vasek was because of their union activity.The undersigned finds that the respondent on May 24, 1945, discharged JosephVasek and Joseph Swider because of their activity on behalf of the Union, andthereby discouraged membership in the Union and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.2.James MooreMoore came to work for the respondent in 1942, as a toolroom clerk.Hesubsequently qualified as a crane operator and was transferred to the AshlandStreet plant as a crane operator and general utility man.Moore signed amembership application card in the Union about May 20, 1944, but there is noevidence that he became in any way active on behalf of the Union or that hismembership was known to the respondent.Matteucci testified that on May 24, shortly after Vasek and Swider had beensent to the office and discharged, Zahery, a time study employee, called his at-tention to two or three lifts that needed to be made and to Moore's absence fromhis crane.Matteucci, according to his credible testimony, uncontradicted bythat of Moore, climbed into Moore's crane and made the lifts himself.Mat-teucci then reported Moore's absence to Hensen and recommended that Moorebe discharged.When Moore put in his appearance, Matteucci sent him toHensen's office, where Hensen discharged him.Although asked, Hensen gaveMoore no reason for his discharge, stating that the respondent was not obligedto do so.7 The undersigned requested that the production records pertaining to Vasek and Swiderbe producedand counselfor therespondentstated that it was his intention to do so.Later, Zaherywas called and testified that the recordsas to Vasekand Swider had beenlost. INDUSTRIAL METAL FABRICATORS, INC.283According to Matteucci's further credible testimony, supported by that ofZahery, Moore had for some time previously been careless about remaining inhis crane between lifts, and frequently disregarded Zahery's instructions as tothe order in which certain lifts should be made.'While Moore's case is not wholly free from doubt, due principally to thefact that he was discharged on the same day as Vasek and Swider, found above tohave been discharged for their union activities, the undersigned does notbelieve that the evidence is sufficient to support a similar finding in Moore'scase.Unlike Vasek and Swider, Moore's union activity, so far as the recorddiscloses,was confined to mere membership therein.Moreover, it is not dis-puted that Moore was absent from his crane just prior to his discharge, neces-sitating Matteucci's temporarily performing Moore's work, or that be had beenpreviously negligent on similar occasions. It is hereinafter recommended thatthe complaint be dismissed as to Moore,3.Carl DavisDavis came to work for the respondent in October 1943, as a welder.Hen as making top welder rates when he was discharged on February 5, 1945.Hesigned a membership application card in the Union in May 1944, when theUnion first became active.As has been related, Davis was a candidate for representative on theCommittee, but was defeated in the election of June 9.After the formationof the Committee, Davis presented to the Committee, through Herman Mogill,its first secretary, suggestions for a bonus plan and for a liberalized vacationpolicy, and managed to stir up some sentiment for a written contract whichwould govern the relationship between the respondent and its employees.Davis maintained an improvised bulletin board near his place of work onwhich he frequently posted biblical and literary quotations and other materialwhich he deemed to be of interest to his fellow employees. As has been found,the original Committee ceased to function by August or September 1944.Dur-ing the latter part of November 1944, at about the time when the respondenthad promised that another election for representatives would be held, Davisposted the following on his bulletin board :Notice : Election-Labor ManagementElection Day, December 2ndAccording to Davis, this notice attracted considerable attention in the plant,and led to a demand that the promised election be held, as well as to a demandthat Davis be a candidate for Committee representativeLater in December,verbal announcement was made that another election would take place, andDavis announced his own candidacy by posting a notice to that effect on hisbulletin board.The election occurred on January 17, and Davis was one offive employee representatives elected.The first meeting of the new Committee was held on January 22, and fromthis time on, up to the date of the hearing, regular weekly meetings became theruleAt the meeting on January 29. Davis suggested to R. L Reineman, therespondent's president, vho represented the respondent on the Committee, thata bonus and incentive plan be introduced and that a contract be executed gov-erning the relations between the respondent and its employees.Reineman toldDavis that the War Labor Board had rejected the request for a bonus, that9Zahery himself had no supervisory authority.Matteucci had given instructions, how-ever, that crane operators should follow Zahery's directions when it came to the order1A which certain lifts of materials should be made. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no need of a contract, and, in effect, that the Committee should func-tion in the same manner as previously ; that is, that representatives shouldreport grievances to him for adjusting.After this meeting, Barrish, secretaryof the Committee, had a conversation with William Martensen, plant superin-tendent, which Barrish testified to as follows:Q.Now, did he say something to you about it?A. Yes, he said-he mentioned-he said, "Who mentioned about drawing uplaws governing management and governing labor?"So I said to Mr. Martensen, I said, "Bill, you are putting me on the spot."And Bill says, "You don't have to tell me."He said, "I know."The meetings of the Committee were held at 8 o'clock in the morning in Reine-man's office at the Western Avenue plant. It was the practice for the employeerepresentatives to come directly to the meetings without first reporting for workat the Ashland Avenue plant .9Davis and Russel Kidd, the latter a representative from the night shift, werelate in arriving at the meetings on January 29 and February 5, and the minutesof the latter meeting bear this notation :The other two members of the Committee ; namely, Carl Davis and RandallKidd were not permitted to attend today's meeting, as this was the secondweek in a row that they failed to be present when the meeting was called toorderat 8:00.Kidd was not called as a witness and there is no evidence to show what timehe arrived at the two meetings, or the reason for his being late.Davis did notdeny that he was late at the January 29 meeting, and admitted that he was atleast 20 minutes late on February 5, which he claimed was due to bad weatherand transportation conditions.He arrived at the meeting before Kidd, however.10Upon his arrival, Reineman inquired the reason for his tardiness, and when Davistold him it was due to transportation difficulties, Reineman remarked : "Well, I,don't want you in the meetings anyway." 11Reineman thereupon phoned Marten-sen and informed him that Davis had been late arriving at both this and the previ-ous meeting, as a result of which he was excluding Davis from participation in themeeting.Martensen asked permission to speak to Davis, reminded Davis ofprevious warnings against being late, and told him that he was discharged.Martensen testified that Davis was frequently absent from and late in reportingto work, and that beginning in October 1944, he had found it necessary every 3 or4 weeks to caution Davis.The last time he spoke to him on this subject was aboutJanuary 25.Martensen testified, on the basis of Davis' personnel record card,that Davis first began to absent himself from work in November 1944, when he wasabsent 4 days during the month, and that he was absent 7 days in December and4 days during the following January.Martensen impressed the undersignedfavorably as a witness, and he finds Martensen's testimony to be in accord withthe facts.ConclusionThe respondent contends that it discharged Davis because he was late atthe February 5 meeting of the Committee, and because of his previous attendance°The day shift began at 7 o'clockEmployee representatives on the Committee werepaid their usual rates from this time10Davis testified that at 10. 30 a. in., while he was waiting In the hallway for hisfinalpay check, he saw Kidd enter the plant.u This finding is based upon the uncontradicted testimony of Davis.Reineman, thoughavailable, was not called as a witness. INDUSTRIAL METAL FABRICATORS, INC.285record.No contention is made that he was not an efficient welder, or that his andhis partner's production was below average in quantity or quality.Although itis clear from the record that Davis' attendance record had not been a good one(luring the last 3 months of his employment, and that he had frequently beencautioned in this connection, the undersigned does not believe that this was themotivating reason for his discharge. It has been found above that Davis hadfor some time been active in presenting suggestions to the Committee concerningworking conditions, even before he was elected representative. It is clear thathe took seriously the respondent's promise to hold another election in December,upon the expiration of a 6 months term of office for the Committee representa-tives elected in June It has also been found that the Committee was a companyformed and dominated labor organization whose principal purpose was to preventthe growth of the Union. It had been permitted to fall into disuse, and the 6months period had been permitted to run without another election having beencalled as promised. It is a reasonable assumption that the election on January 17would not have taken place had it not been for the publicity given the matterby Davis, who, although he exaggerated his role, was nevertheless regardedby many of the employees as a leader. After Davis' election, he lost no timeinpresenting to Reineman, the respondent's president, certain demands in-cluding one for a written contract to govern the relations between the respondentand the employees.These demands Rememan rejected.Martensen's inquiryof Barrish as to who was responsible for the agitation for a contract, and hissubsequent statement that he, Martensen, already had this information indi-cates that the respondent was disturbed by tliekuggestion of a contract, and heldDavis responsible for itThe undersigned believes that Davis' late arrival at the Committee meetingon February 5 was only the pretext for a discharge which the respondent haddetermined upon for reasons unconnected with his employment record.Kidd,who was later than Davis on February 5, and who had been late on January 29along with Davis, was retained in the respondent's employ.No explanation ofthis tact was offered at the bearing. Although Davis' past record of attendancewas, according to the respondent, taken into consideration in discharging him,the respondent did not proffer any evidence to show that Kidd's record wasbetter.The undersigned finds that the respondent on February 5, 1945, discharged CarlDavis because of his activity in the self-organization of the respondent's em-ployees, and that in doing so the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the respondent's operations described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action which he finds will effectuate the policiesof the Act.It has been found that the respondent dominated and interfered with theformation and administration of the Committee and contributed support to it. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDIn order to effectuatethe policies of the Actand free theemployees of therespondent from such dominationand interferenceand the effectsthereof, whichconstitutea continuingobstacle to the exercise by the employees of the rightsguaranteedthem by the Act, it will be recommended that the respondent with-draw all recognitionfrom the Committee as representative of the respondent'semployeesfor the purpose of dealing with the respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment, and conditions ofwork and disestablish the Committee as such representative.It has been found that the respondent discharged and discriminatedin regardto the hire and tenureof employment of Joseph Vasek, Joseph Swider, and CarlDavis.He will, therefore,recommend that the respondent offerJoseph Vasek,Joseph Swider, and Carl Davis immediate and full reinstatement to their formeror substantially equivalent employment, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them, bypayment to each of them of a sum of money equal to that which he normallywould have earned as wages from the date of his discharge to the date of therespondent's offer of reinstatement, less his net earnings during said period.'The undersigned has found that the respondent has not discriminatedagainstJames Moore.He will therefore recommend that the complaint as to Moore bedismissed.CONCLUSIONS OF LAW1.Amalgamated Local 453, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, C. I 0., and Labor Management Committee, are labororganizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofLabor Management Committee and contributing support to it, the respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of JosephVasek, Joseph Swider, and Carl Davis, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of the Act.4By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engagingin unfair labor practices within the meaning of Section 8 (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The respondent did not engage in any unfair labor practice by dischargingJames Moore.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Industrial Metal Fabricators, Inc., Chicago, Illinois,its officers, agents, successors, and assigns, shall:By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8 N. L. R. B.440.Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be considered asearnings.See RepublicSteel Corporation v N. L.R. B , 311 U. S. 7. INDUSTRIAL METAL FABRICATORS, INC.2871.Cease and desist from :(a)Dominating or interfering with the administration of Labor ManagementCommittee as a labor organization, or with the formation and administrationof any otherlabor organization of its employees, and from contributingsupportto Labor Management Committee as a labororganizationor to any other labororganization of its employees ;(b)Recognizing Labor Management Committee as the representative of anyof its employees for the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment ;(c)Discouraging membership in Amalgamated Local 453, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0, or in any otherlabor organization of its employees, by discharging or refusing to reinstate anyof its employees or by otherwise discriminating in regard to the hire and tenureof their employment ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assist Amalgamated Local 453, United Automobile, Aircraft &Agi icultural Implement Workers of America, C. I O , or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish Labor Man-agement Committee as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, ratesof pay, hours of employment, or other conditions of employment;(b)Make whole Joseph Vasek, Joseph Swider, and Carl Davis for any lossof pay they may have suffered by reason of the respondent'sdiscriminationagainst them, by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his netearnings duringsuch period ;(c)Post immediately in its Ashland Street plant at Chicago, Illinois,copiesof the notice attached hereto and narked "Appendix A." Copies of said noticeto be furnished by the Regional Director for the Thirteenth Region, shall, afterbeing duly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or covered byany other material ;(d)File with the Regional Director for the Thirteenth Region on or beforeten (10) days from the receipt of this Intermediate Report, a reportin writingsetting forth in detail the manner and form in which the respondent has compliedwith the foregoing recommendations.It is further recommended that unless or before ten (10) days from the receiptof this Intermediate Report the respondent notifies the Regional Director inwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the allegations of the complaint as to JamesMoore be dismissed. 11288DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copiesof a statementin writ-ing setting forthsuchexceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections)as herelies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before, the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.HORACE A. RucrEL,Dated August 29, 1945.TrialExaminer.APPENDIX ANOTICE To ALL EMPLOYEESPursuantto the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Amalgamated Local 453, United Automobile, Aircraft &AgriculturalWorkers of America, C. I. 0. or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Joseph VasekJoseph SwiderCarl DavisAll our employees are free to become or remain members of the above-namedunionor any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of,membership in or activity on behalf of any such labororganization.INDUSTRIAL METAL FABRICATORS, INC.,Employer.Dated --------------------By -------------------- ---------------------(Representative)(Title)NOTE. Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.